Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him, upon a plea of guilty, of burglary in the second degree. He contends that the prosecutor’s withdrawal of the original plea offer "constituted an abuse of discretion and was against public policy”. Defendant raises this issue for the first time on appeal and it therefore has not been preserved for our review (see, CPL 470.05 [2]). Were we to reach the merits, we would conclude that it lacks merit. "The prosecutor is free to dictate the terms under which he or she will agree to consent to accept a guilty plea, and where such terms are not met, consent may be withheld” (People v Antonio, 176 AD2d 528, 529, lv denied 79 NY2d 824). (Appeal from Judgment of Erie County Court, Drury, J.—Burglary, 2nd Degree.) Present—Lawton, J. P., Fallon, Callahan, Doerr and Balio, JJ.